DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed 07/29/2021, are acknowledged. 
Claims 1, 6, 11, 15-19, 21-22, 27-28, 33-34, 39, 44, 49, 54, 59, 64, 69, 76-78, 81-82, 92-93 are pending in this action.  Claims 2-5, 7-10, 12-14, 20, 23-26, 29-32, 35-38, 40-43, 45-48, 50-53, 55-58, 60-63, 65-68, 70-75, 79-80, 83-91, 94-100 have been cancelled.  Claims 1, 6, 11, 15-19, 21-22, 27-28, 33-34, 39, 44, 49, 54, 59, 64, 69, 76-78, 81-82, 92-93 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2017/026360, filed April 6, 2017, which claims benefit of provisional U.S. Application No. 62/234,455, filed September 29, 2015.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Specification
The lengthy specification (94 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The data provided in the specification are unclear, given that the data are shown with and without units of measurements, (e.g., Para. 0006-0023, 0027, 0034, 0036, 0038-0040).  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (e.g., Para. 00116, 00117, 00120, 00132-00133, 00143, 00205-00206, 00212, 00214, 0249, 00258, 0268, 0279, 00338, 00340, 00342, 00351).  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible 
The specification comprises references on foreign application and a publication (Para. 00360).  Applicant is reminded that the incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  

Information Disclosure Statement
The information disclosure statement, filed 07/29/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 1, 6, 18-19, 39, 49, 54, 59, 64, 69, 81-82 are objected to because of the following informalities:  The units of molecular weight(s) recited in said claims need to be clarified (e.g., g/mol, Da, KDa, etc.).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 11, 15-19, 21-22, 27-28, 33-34, 39, 44, 49, 54, 59, 64, 69, 76-78, 81-82, 92-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 54, 59, 64, 69, 81, 82 recite the numerical characteristics of pharmacokinetic profiles without identification of specific method for measurements of said characteristics to be used.  To this point, it is noted that claimed parameters of pharmacokinetic profile(Cmax, Tmax, AUC0-t) depend on methods of measurements, e.g., a time step for generating pharmacokinetic profile.  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 
Claims 11, 15-19, 21-22, 27-28, 33-34, 39, 44, 49, 76-78, 92-93 are rejected as being dependent on rejected independent claims 1 and 6 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 15-19, 21-22, 27-28, 33-34, 39, 44, 49, 54, 59, 64, 69, 76-78, 81-82, 92-93 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al., US 8,858,993 (cited in IDS; hereinafter referred to as Gold), in view of Blight et al., US 8,007,826 (cited in IDS; hereinafter referred to as Blight) and Fasilov, RU 2,536,269 (cited in IDS).
Gold teaches tablets for the controlled release of a drug in a zero-order or near zero-order fashion, wherein said tablets include core comprising a drug and a coating comprised of cellulosic material (Abstract; Col. 1, Lns. 40-50 as applied to claims 76-78). 
To the end, Gold teaches the use of the core comprising: (a) a hydrophilic drug (i.e., aqueous solubility greater than 10 g/L; Col. 1, Lns. 50-60; Col. 2, Lns. 12-36; Col. 4, (b) a polyethylene oxide (PEO) having a molecular weight of 1,000,000-10,000,000, or 4,000,000-8,000,000, or 7,000,000 (Claims 1-3; Col. 1, Ln. 61- Col. 2, Ln. 3, Col. 4, Lns. 11-16 as applied to claims 1, 6, 18, 19, 39, 49, 54, 59, 64, 69, 81, 82); in combination with polyvinyl acetate (PVA), polyvinyl pyrrollidone (PVP); and other excipients, e.g., a mixture consisting of 80% PVA, 19% PVP; 0.8% sodium lauryl sulfate, and 0.2% of silica (Claims 1-3; Abstract; Col. 3, Lns. 12-19 as  applied to claims 1, 6, 11, 15, 34, 44, 59, 64, 69, 81, 82).  
Gold teaches that for hydrophilic drugs the core is spray coated with ethyl cellulose, and the coating is present in an amount of 1-20% by weight of the core (Claims 1, 9; Abstract, Col. 2, Lns. 4-10; Col. 8, Lns. 4-13 as applied to claims 1, 6, 22, 27, 28, 33, 39, 44, 49, 54, 59, 64, 69, 81, 82).   
Gold teaches that said tablets may also include (by weight of the tablet) up to 58 % of filler(s), e.g., phosphate salts, and/or 0.5-5 % of lubricant(s), e.g., magnesium stearate, and further teaches the use of dicalcium phosphate (i.e., dibasic calcium phosphate dehydrate see Wikipedia) as a compressible vehicle (Col. 6, Ln. 29 - Col.7, Ln. 7 as applied to claims 16-17, 22, 34, 39, 44, 49).  
Gold teaches that said tablets can be prepared by method comprising steps:
(i) mixing drug, PEO, PVA, PVP, in suitable weight ratios, to form a mixture suitable for compressing into tablet form, wherein said ratios depends on desired tablet shape/dimensions, release rate, and type of drug, identifying thereby said ratios as result effective variable (Col. 3, Lns, 12-19; Col. 6, Ln. 58 – Col. 7, Ln. 43); 
(ii) coating compressed tablets with ethyl cellulose (Col. 7, Ln. 45-Col. 8, Ln. 12), 

Gold teaches that said drug can be in an amount of 1-10% by weight of the tablet (Claim 5 as applied to claims 21, 22, 33, 44).   
Gold does not teach the use of such hydrophilic drug as 4-aminopyridine (solubility in water 112 g/L at 20 oC; see Chemical Book at cehmicalbook.com) in an amount of 16 mg or 22 mg (1-10 wt%) per tablet and its use for treatment of neurological disorders, e.g., multiple sclerosis.   
Blight teaches sustained release compressed tablets comprising 5-50 mg of 4-aminopyridine that can be used for treatment various neurological disorders (Abstract, Col. 2, Lns. 40-45; Col. 9, Lns. 4-8).  Blight teaches that said tablets may also include such rate-controlling polymers as ethyl cellulose, PEO (molecular weight of 1,000,000 -7,000,000), PVP, PVA (Col. 9, Lns. 11-35; Col. 10, Lns. 36-39 and 57-67) in a total amount of 20-96 wt% (Col. 11, Lns. 20-30), and other additives, e.g., dibasic calcium phosphate as a filler (Col. 14, Lns. 10-25), magnesium stearate as a lubricant (Col. 15, Lns 37-41), silica as a glidant for improving compressibility during processing (Col. 14, Lns. 29-41), sodium lauryl sulfate, etc.(Col. 13, Lns. 60-67).  Blight teaches that 4-aminopyridine may comprise 0.5-13% of the tablet/composition (Col. 8, Lns. 50-55), and the compressed tablets may be coated (Col. 13, Lns. 30-35). 
Fasilov teaches a sustained release formulation comprising 4-aminopyridine (here as fampridine) that are used for treatment of multiple sclerosis by administering 15 mg twice per day to a subject in need thereof (Abstract; Pages 3-4 and references cited therein: Page 5, Lns. 2-11).  Fasilov teaches that said formulations may include 4-aminopyridine in combination with PEO, PVA, PVP as drug release modifying polymers and other excipients, diluents and fillers  (Page 5, Lns. Ln. 40 – Page 6 Ln. 14), e.g., magnesium stearate (Page 7).  Fasilov also teaches that said formulations can be prepared as coated compressed tablets (Page 8; Page 10, Lns. 8-33; Examples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such hydrophilic drug as 4-aminopyridine as taught by Blight and Fasilov into the compositions taught by Gold.  One would do so with expectation of beneficial results, because Gold teaches the specific carriers for hydrophilic drugs that provide constant drug release from a drug delivery device/tablet.  
With regards to the relative concentrations/ratios as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a formulation/composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding the properties of claimed compositions (e.g., release profiles), it is noted that Gold discloses carriers comprising claimed compounds in claimed amounts.  Therefore it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 6, 11, 15-19, 21-22, 27-28, 33-34, 39, 44, 49, 54, 59, 64, 69, 76-78, 81-82, 92-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of copending Application No. 17/111,845. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A sustained release tablet comprising: (a) a compressed core, said compressed core comprising 4-aminopyridine, a polyethylene oxide with a molecular weight between about 1,000,000 and 10,000,000, and a mixture comprising polyvinyl acetate and polyvinyl pyrrolidone; and (b) an amount of an ethylcellulose coat surrounding said compressed core, said 
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615